Johnson, J.
(concurring) — While I agree -with the majority that Benjamin’s constitutional claim fails as a matter of law, I do not agree the Washington State Bar Association (Bar Association) has met its burden of showing actual or potential disruption. See White v. State, 131 Wn.2d 1, 15, 929 P.2d 396 (1997) (government employer has burden of presenting evidence to show it was justified in restricting the employee’s right to freedom of speech). Instead, I would hold Benjamin’s termination did not violate his First Amendment rights because he was not speaking as a citizen on a matter of public concern. See Connick v. Myers, 461 U.S. 138, 142-43, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983).
The content, form, and context of the statement, as revealed by the whole record, determine whether an employee’s speech addresses a matter of public concern. Connick, 461 U.S. at 147-48; White, 131 Wn.2d at 11. This is a threshold determination to be decided by the court as a matter of law. White, 131 Wn.2d at 11. The employee bears the initial burden of establishing that the speech touches on a matter of public concern. Connick, 461 U.S. at 147; Binkley v. City of Tacoma, 114 Wn.2d 373, 382, 787 P.2d 1366 (1990). If the employee fails to meet this burden, the inquiry ends. Wilson v. State, 84 Wn. App. 332, 341, 929 P.2d 448 (1996).
*530Here, it is undisputed Benjamin’s speech concerned revenue increases to the Bar Association’s Lawyer Assistance Program (LAP). Benjamin argues because “there is a widely acknowledged link between lawyer impairment and disciplinary problems, LAP addresses issues of public concern.” Am. Br. of Appellant at 6. He argues that without prevention or therapy, lawyer impairment affects the community at large and the administration of justice. Benjamin notes the significant correlation between client fees and the success of the LAP program and points to evidence in the record that suggests raising client fees fivefold would have jeopardized LAP’s existence.
The fact this court has acknowledged attorney discipline is primarily aimed at protecting the public, In re Discipline of Plumb, 126 Wn.2d 334, 340, 892 P.2d 739 (1995), does not necessarily transform every matter which may tangentially affect attorney discipline into an issue of public concern. Moreover, the question is not whether the LAP itself somehow addresses a matter of concern to the public—such as attorney discipline—but whether Benjamin’s speech does, given its content, form, and context. See Wilson, 84 Wn. App. at 347 (speech that is only tenuously connected to a topic of public concern is not protected). Under the facts presented, I would hold as a matter of law Benjamin’s speech did not address an issue of public concern and is not entitled to First Amendment protections.
I begin by noting, as Benjamin himself admits, that the LAP is not itself a part of the attorney disciplinary process, but is an “adjunct” to it. Indeed, as all parties agree, the Bar Association is not required to offer a counseling program such as the LAP at all, but does so entirely “in its discretion.” GR 12(b)(8) (1995). Nor are lawyers who may be under disciplinary sanctions stemming from various impairments, such as substance abuse or depression, required to take part in the LAP Participation is solely on a voluntary basis. Finally, lawyers “who [are] able to pay competitive rates for therapy [are] typically referred out.” *531Clerk’s Papers at 342 (Decl. of Dr. Andrew Benjamin). In sum, while the LAP is undoubtedly a worthwhile program, its connection to lawyer discipline is at best indirect, and then only to a limited extent.
In addition to the fact the LAP is itself only tangentially connected to lawyer discipline, the context of Benjamin’s speech demonstrates nothing more than an internal disagreement over how the LAP should be funded. In his deposition, Benjamin testified the immediate dispute originated in a private lunch discussion with Dennis Harwick, then executive director of the Bar Association. At that time, Harwick suggested the LAP raise its revenues from approximately $10,000 per year to a “target” of $50,000. Benjamin responded, “that would be impossible to me given the nature of our indigent clients . . . .” Clerk’s Papers at 57. Subsequently, Benjamin invited Harwick to a LAP retreat at which Harwick again broached the topic of raising LAP revenues. According to Benjamin, “once again I expressed my disagreement with the notion of raising a significant amount of revenue from increasing, quote, user fees, unquote, and that is when we were directed to come up with some approaches to raise the money.” Clerk’s Papers at 58.
At a staff meeting the following week, which Benjamin described as “acrimonious,” other members of the LAP staff “felt that lawyers could pay their, quote, fair share, unquote, and I went along with my staff more or less and I said, ‘If you guys really feel like you have clients who can pay more money, by all means.’ ” Clerk’s Papers at 58. Accordingly, Benjamin “reluctantly went along with it” but insisted, “we’ve got to take it to the Steering Committee.” Clerk’s Papers at 59. (According to Benjamin, after the Steering Committee sided with him, Harwick fired him.)
It is clear from the above testimony that Harwick mandated nothing other than that the LAP staff consider ways of raising approximately $40,000 worth of revenue. The majority of Benjamin’s own staff agreed that revenues could be raised without significantly undermining LAP *532Benjamin reluctantly agreed. This cannot be characterized as anything more than an internal dispute over how best to deal with a tight financial situation. Contrary to Benjamin’s argument, his speech is quite unlike that in Dicomes v. State, 113 Wn.2d 612, 782 P.2d 1002 (1989), where the plaintiff sought “ ‘to bring to light actual or potential wrongdoing or breach of public trust....’” Dicomes, 113 Wn.2d at 625 (quoting Connick, 461 U.S. at 148). Nor, under any characterization of his speech, can it be said that Benjamin was making a statement regarding inefficiency in the management of a governmental entity. See Reply Br. of Appellant at 22 (“ ‘[Statements regarding criminal misuse of public funds, wastefulness, and inefficiency in managing and operating government entities [are] matters of inherent public concern’ ”) (quoting Chateaubriand v. Gaspard, 97 F.3d 1218, 1222-23 (9th Cir. 1996) (quoting Voight v. Savell, 70 F.3d 1552, 1562 (9th Cir. 1995))).
In sum, the point of Benjamin’s speech was not to expose or even oppose any political, social, or other matter of inherent public concern but to voice his opinion regarding an internal management question of how best to fund a worthwhile, albeit discretionary, Bar Association counseling program—a program which itself is only tenuously connected to the alleged public concern in this case: attorney discipline.
Accordingly, I would hold Benjamin’s termination did not infringe his constitutionally protected interest in freedom •of speech. I would, therefore, dismiss his constitutional claims as a matter of law.
Madsen and Talmadge, JJ., concur with Johnson, J.